FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ORLANDO MEJIA-ACOSTA,                             No. 08-70309

               Petitioner,                        Agency No. A097-740-793

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Orlando Mejia-Acosta, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence the agency’s factual findings, Chebchoub v.

INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and review de novo due process claims,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Mejia-Acosta’s testimony and his asylum

application regarding the nature and circumstances of the threats made against him

and his father. See Chebchoub, 257 F.3d at 1043 (inconsistencies that relate to the

basis for the petitioner’s fear of persecution go to the heart of the claim). In the

absence of credible testimony, Mejia-Acosta’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We reject Mejia-Acosta’s contention that the IJ denied him adequate time to

prepare and present his claims. See Larita-Martinez v. INS, 220 F.3d 1092, 1095

(9th Cir. 2000) (requiring error and prejudice to prevail on a due process claim).

We also reject his contention that the BIA failed to adequately review the evidence

in his case. See id. at 1095-96 (requiring alien to overcome presumption that BIA

considered all the relevant evidence).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70309